LyoN, J.
No rulé of law is better settled in this state than the rule that the circuit court has no jurisdiction to review a judgment rendered at a former term for the purpose of correcting its own errors, or to vacate such judgment for errors inlaw or fact committed by the court in rendering it or in the proceedings prior thereto. The cases in which this court has so held are numerous. Among them are Pinger v. Van Click, 36 Wis., 141; Bonnell v. Gray, id., 374; Quaw v. Lameraux, id., 626; in which are cited many others to the same effect.
*673In this case tbe motion is made exclusively upon the ground that there were errors in the judgment and prior proceedings. Such errors (if they exist) were committed by the court. Hence, the court had no power to correct them at a term subsequent to that at which the judgment was rendered. That can only be done on an appeal from the judgment.
It follows that the order from which this appeal was taken, must be reversed.
By the Court. — Order reversed.